UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4953


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JACKIE LEE RATTLER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City. Martin K. Reidinger,
District Judge. (2:13-cr-00012-MR-DLH-1)


Submitted:   February 25, 2016            Decided:   February 29, 2016


Before SHEDD and HARRIS, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


David G. Belser, BELSER & PARKE, Asheville, North Carolina, for
Appellant. Jill Westmoreland Rose, United States Attorney, Amy E.
Ray, Assistant United States Attorney, Asheville, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jackie Lee Rattler pled guilty, pursuant to a plea agreement,

to six counts of possession with intent to distribute controlled

substances, in violation of 21 U.S.C. § 841(a)(1) (2012),                             and one

count of possession of firearms by an unlawful user of a controlled

substance, in violation of 18 U.S.C. § 922(g)(3) (2012).                                 The

district     court       sentenced     Rattler      to       a    total   of    108   months’

imprisonment.        On appeal, Rattler argues that counsel provided

ineffective assistance by inaccurately advising him about his

sentencing exposure, failing to meet and consult with him, and

failing to timely object to the presentence report and adequately

argue Rattler’s position at sentencing.

      We    decline        to    reach      Rattler’s            claims   of    ineffective

assistance     of    counsel.         Unless       an    attorney’s       ineffectiveness

conclusively        appears      on   the    face       of   the    record,     ineffective

assistance claims are not generally addressed on direct appeal.

United States v. Benton, 523 F.3d 424, 435 (4th Cir. 2008).

Instead, such claims should be raised in a motion brought pursuant

to   28    U.S.C.    §    2255    (2012),     in        order     to   permit    sufficient

development of the record.               United States v. Baptiste, 596 F.3d
214, 216 n.1 (4th Cir. 2010).                       Because the record does not

conclusively         establish        that        counsel         provided      ineffective

assistance to Rattler, we conclude that these claims should be

raised, if at all, in a § 2255 motion.

                                              2
     Accordingly, we affirm the district court’s judgment.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                          AFFIRMED




                                3